ON MOTION BOB KEHEABING-.
Grill, J.
—Defendants’ counsel, in their motion for a rehearing, declare that we have ignored section 2068 of the Revised Statutes; that we have decided that said section “signifies nothing;” and further, that we disregard certain decisions of the supreme court.
We did not intend to commit either of these grave offenses, since we fully understand that it is our duty to enforce the statutes, and follow the last previous rulings of the supreme court.
As I understand counsel’s position, it is this: They admit that a judgment on demurrer in a case where there was only one filed, would not bar another action; (and this, they say, was Wells v. Moore, 49 Mo. 229); but it is contended that where the plaintiff subsequently twice amends his petition, and to this last a third demurrer should be filed and sustained, then a judgment on this last demurrer is such as will preclude the institution and prosecution of another action, based on a perfect petition. In other words, a final judgment on the first demurrer will not bar another suit, but a final judgment entered on a third demurrer will have that effect.
I fail to discover anything in the statute that justifies this contention. It seems plain to my mind that *302a judgment entered on the third demurrer is of no greater force than if the plaintiff had, on the first or second adverse ruling, declined to amend, and Judgment had been entered against him. A judgment in either case is a judgment on demurrer, and the one is as effective to shut off future litigation as the other. It will be seen by reference to sections 2066, 2067 and 2068, Revised Statutes, that it is made the duty of the trial court to enter judgment against the plaintiff on either the first, second or third ruling—in the first, if he fails to amend his petition within the time designated by the court; in the second if he fails to amend instanter and pay double costs; and on the third ruling absolutely. But the judgment in either case is, as already said, a final judgment on demurrer. Under section 2066, the plaintiff may amend his defective petition in such time as the court may allow and without penalty; but if he fails in the second attempt, then, under section 2067, said plaintiff must amend “on the spot”—instanter, and pay double costs; and, if yet, on the third attempt, he has filed a defective petition, and it is so adjudged by the court, then as a further penalty and punishment, the plaintiff will be forced to go out of court, pay treble costs, and a final judgment entered, as on the first or second demurrer.
This statute is penal in its nature. The offending party is punished for the negligent or unskillful manner of drafting his pleadings. Are we authorized to go beyond the words and plain import of the statute and annex a further penalty, to wit, that the plaintiff shall never renew his suit? I think not.
Beardslee v. Morgner, 73 Mo. 22, and cases following and approving the same, have no bearing on the question we have here. They decide simply that it is not in the power of the trial court to allow a fourth petition to be filed, when the three preceding have *303been adjudged insufficient; that it is mandatory on the court when three pleadings have been condemned by its rulings, to enter judgment against the offending party.
With the concurrence of the other judges, a rehearing will be denied.